Opinion by
Mr. Justice Fell,
The principles which control the decision of this case have been so fully considered in the opinions filed in the common pleas and in the Superior Court that it is needless to enter upon a discussion of them.
The intent of Howell in 1874 to convey to Schmid and Arletlr each a lot forty feet front on 48th street, and extending back of that width between parallel lines, is clear beyond doubt. Under the mistaken assumption that 48th street and Westminster avenue were at right angles to each other the scrivener described the north and south lines as not only parallel with each other, but at right angles to 48th street. As Howell had before conveyed the lot which bounded the Schmid lot on the north by lines parallel to Westminster avenue, it was not possible that the north line of the Schmid lot should be at right angles to 48th street. Howell owned land to the south, and each of his grantees got a lot of a uniform width of forty feet.
The effect of the appellant’s contention is to apply the well-settled rule, that where land is described by courses and distances and also by calls for adjoiners, and there is a discrepancy, the latter invariably govern, to one lot and to deny its application to the other. If he stands on Arleth’s rights he is bound by the proper construction of the deed to Schmid for the land which answered the call for his northern boundary. If he stands upon the rights of Howell, the common grantor, reacquired as to the Arleth lot by purchase in 1893, he is bound by the elder title.
The judgment is affirmed.